Title: To Thomas Jefferson from Joseph Fenwick, 2 October 1791
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 2d october 1791.

        The inclosed letter was too late for the Vessel from Bayonne. I have Since Seen the Executors of Mr. Le Roi who have confirmed to me the legacy of 15.000₶ left to your neigbour Mr. De Rieux payable in 6, 12 and 18 months after his Death. The first payment is now Due and will be paid to the Attorney of Mr. de Rieux on demand. You can dispose of me in the remittance of the legacy to Virginia. Mr. Le Roy also left each of Mr. De Rieux’s brothers 15,000.₶—I have the Honor to be Sir your most obt & most hble Servt.,

Joseph Fenwick

